DETAILED ACTION
This action is responsive to the application filed 12/11/20.
Claims 1-2, 4-9 and 21-25 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 23-24, according to MPEP 2173.05(i): ‘Any negative limitation or exclusionary proviso must have basis in the original disclosure.’
In the instant case, there is no support in the original disclosure for the limitations “wherein the method does not require any additional active warming modality to maintain normothermia in the pediatric subject” or “wherein the pediatric subject does not receive warmed intravenous fluids”. Therefore the claims contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is meant by the limitation: ‘wherein the method does not require any additional active warming modality to maintain 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1,  4-9 and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulstad et al. (US 20100217361, “Kulstad”) in view of Pearce et al. "Perioperative Hypothermia in the pediatric Population: Prevalence, Risk Factors and Outcomes".
Regarding claim 1, Kulstad teaches a method for maintaining normothermia in a subject in a cooling-biased environment (Par. 60, ‘maintaining normothermia’; par. 184), comprising: performing anesthesia on the subject in the cooling-biased environment (Par. 184, ‘To further simulate the hypothermia inducing conditions of the operating room, the swine was […] continuously anesthetized with inhalational anesthesia ’); orally or nasally inserting an esophageal heat transfer device into the subject (Par. 46, ‘inserting the distal end of the heat transfer device nasally or orally’), the esophageal heat transfer device including a heat transfer region  (Par. 47, ‘a heat transfer region configured for contacting esophageal epithelium of a patient’) and a gastric access tube wherein the method does not require any additional active warming modality to maintain normothermia in the pediatric subject (There is no indication in Kulstad that the method requires an additional warming modality). 
Kulstad fails to explicitly teach that the subject is a pediatric subject; and wherein the pediatric subject is from about 10 kg to about 32 kg. 
Pearce discloses an observational study of intraoperative hypothermia in pediatric subjects undergoing general anesthesia (Abstract), wherein the pediatric subjects include those in the weight range of from 10 kg to about 32 kg (Table 1, weight: 28.3 kg ± 23). Pearce teaches that infants and neonates have increased risk for perioperative hypothermia since they have less effective thermoregulatory capacity with greater heat loss due to an increased surface area to body weight ratio and less subcutaneous fat (Introduction, par. 2) and identifies several areas for improvement including improved use of warming techniques on pediatric subjects in a perioperative setting (Discussion, last paragraph).
In view of Pearce, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to have modified the method of Kulstad by utilizing the disclosed warming techniques on pediatric subjects, as taught by Pearce, in order to reduce perioperative hypothermia and thereby improve outcomes in these patients.
Regarding claim 4, Kulstad, as modified, teaches wherein, to increase heat transfer between the heat transfer region and the esophageal tissue, the gastric access tube suctions the contents of the stomach to improve contact between the heat transfer region and the esophageal tissue (Par. 105, ‘The gastric tube 228 may allow the patient's health care provider to insert, for example, a nasogastric tube that allows for suctioning of the gastric contents.’).
Kulstad, as modified, fails to teach that the suctioning takes place before the heat transfer region contacts the esophageal tissue.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to perform the suctioning 
Regarding claim 5, Kulstad, as modified, further teaches wherein the pediatric subject is less than about 26 kg (Kulstad has previously been modified in view of Pearce to treat pediatric subjects which can include those in this weight range; See Pearce, table 1, weight: 28.3 kg ± 23).
Regarding claim 6, Kulstad, as modified, further teaches wherein the cooling-biased environment includes a surgical suit with an ambient temperature of about 23° C or less (Par. 184).
Regarding claim 7, Kulstad, as modified, further teaches causing fluid to flow through a fluid path define by one or more lumens of the heat transfer device (Par. 36, ‘Par. 36, ‘initiating flow of a heat transfer medium along the fluid path; and circulating the medium along the fluid path for a time sufficient to control core body temperature in a subject’’).
Regarding claim 8, Kulstad, as modified, further teaches wherein flowing the fluid through the fluid path enables the transfer of heat between the heat transfer region and esophageal tissue (Par. 36, ‘circulating the medium along the fluid path for a time sufficient to control core body temperature in a subject.’).
Regarding claim 9, Kulstad, as modified, further teaches controlling the fluid flowing through the fluid path via a PID controller to control the transfer of heat between the heat transfer region and esophageal tissue (See Kulstad, Par. 81).
Regarding claims 21, 23 and 25,  Kulstad, as modified, further teaches wherein the pediatric subject does not receive warmed intravenous fluids (There is no indication in Kulstad that the pediatric subject receives warmed intravenous fluids).
Regarding claims 22 and 24, Kulstad, as modified, fails to teach wherein the cooling-biased environment includes a surgical suite with an ambient temperature of about 21° C or less; or wherein the cooling-biased environment comprises a surgical suite with air chilled to a temperature of about 14°C or less being delivered to the suite.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to perform the method of Kulstad in any ambient environment typical of an operating room. For instance, Kulstad explicitly teaches that a typical operating room temperature to be 22 ºC (Par. 184). Therefore, acknowledging that room temperature varies to some degree from room to room, one of ordinary skill in the art would understand 21 ºC to be within a range of a typical operating room temperature. Further, one of ordinary skill in the art would understand that the temperature that the HVAC unit chills the air to prior circulation through the operating room would be less than the ambient temperature of the operating room itself. Therefore, cooling air to a temperature of 14°C or less is seen to be within a normal range of HVAC unit for an operating room. Considering that Kulstad teaches an operating room temperature range close to but not overlapping with the claimed operating room temperature range, the examiner believes that a prima facie obviousness exists since legal precedence has acknowledged that prima facie obviousness where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulstad in view of Pearce, as applied to claim 1 and 4-9 above, and further in view of Kordis et al. (US 20020077665, “Kordis”).
Regarding claim 2, Kulstad, as modified, fails to teach covering the pediatric subject with a blanket to further facilitate normothermia of the pediatric subject.
Kordis teaches that often times external body heating approaches such as blankets are combined with internal body heating approaches in order to shorten the time needed to bring a patient to normothermia (Par. 9).
In view of Kordis, it would have been obvious to one of ordinary skill in the art to combine the esophageal body warming means with an external body warming means in order to shorten the time needed to bring a patient to normothermia, as taught by Kordis.

Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
Applicant argues: 
Pearce found “a significant prevalence of hypothermia in children despite a widespread emphasis on the importance of thermoregulation in the perioperative setting." Pearce, page 4, col. 1. Indeed, Pearce reported that 70% of hypothermic patients received warming measures in the operating room. Pearce, page 3, col. 2. Thus, at the time that the present invention was made, one of ordinary skill in the art would have understood that existing warming techniques were insufficient to maintain normothermia in a pediatric subject in a cooling-biased environment.1 In the face of the inadequacy of existing warming techniques, the Office does not contend - let alone provide any supportive evidence - that one of ordinary skill in the art, at the time that the present invention was made, would have had a reasonable expectation of success in maintaining normothermia in a pediatric subject in a cooling-biased environment using 

Regarding applicant’s argument that there would be no reasonable expectation of success to perform the method of Kulstad on pediatric subjects. The examiner disagrees. Pearce clearly demonstrates that maintaining normothermia in pediatric patients was already routinely performed in surgical settings at the time that the invention was made and considered best practice for improving outcomes. Further, the fact that maintaining normothermia in pediatric patients is recognized to be more challenging than in adult patients does not negate its necessity in a perioperative environment or demonstrate that there was ‘no reasonable expectation of success’ to test different thermoregulatory methods to improve outcomes. This allegation is in direct opposition to the conclusion of Pearce which states, ‘Several areas of improvement identified, including improved use of warming techniques’. The fact that Pearce identifies ‘improved use of warming techniques’ indicates that Pearce had some expectation of success in improving said techniques at the time that the invention as made. Further, the fact that the use of thermoregulatory techniques is so prevalent in the operating room clearly indicates that use of these techniques predictably prevented and reversed intraoperative hypothermia, even if those of ordinary skill in the art recognized room for improvement. Therefore, the examiner maintains that one of ordinary skill in the art would have at least had some expectation of success in adapting the methods of Kulstad for pediatric use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794